Citation Nr: 9916494	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  94-34 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for low back 
disability, to include spinal stenosis at L3-L4 and low back 
pain.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a psychiatric 
disorder, to include dysthymia, depression, and major 
depression.

5.  Whether new and material evidence has been submitted to 
reopen a claims for service connection for personality 
disorder and post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1972 to April 
1975 and from October 1976 to October 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January 1993 and February 1994 rating 
decision of the Atlanta, Georgia, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the January 1993 
rating decision, the RO denied service connection for 
residuals of a head injury.  In the February 1994 rating 
decision, the RO denied service connection for a back 
disorder, clinical depression, and hypertension and denied 
reopening claims for service connection for personality 
disorder and post-traumatic stress disorder.


FINDINGS OF FACT

1.  Competent evidence of residuals of a head injury is not 
of record.

2.  Competent evidence of a nexus between the current 
diagnoses of spinal stenosis at L3-L4 and low back pain and 
service is not of record.

3.  Chronic hypertension was not shown in service or within 
one year following service.

4.  Competent evidence of a nexus between the diagnosis of 
hypertension and service is not of record.

5.  Competent evidence of incurrence of a psychiatric 
disorder in service or of a psychosis within one year 
following service is not of record.

6.  Competent evidence of a nexus between dysthymia, 
depression, or major depression and service is not of record.

7.  Service connection for a personality disorder was denied 
by the RO in April 1981.  The appellant did not perfect an 
appeal as to that decision.

8.  Service connection for post-traumatic stress disorder was 
denied by the RO in December 1981.  The appellant did not 
appeal that decision.

9.  The appellant has not submitted evidence which is so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
personality disorder and post-traumatic stress disorder.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a head 
injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for low back disorder, 
to include spinal stenosis at L3-L4 and low back pain, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for a psychiatric 
disorder, to include dysthymia, depression, and major 
depression, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

5.  The April 1981 and December 1981 rating decisions which 
denied service connection for personality disorder and post-
traumatic stress disorder, respectively, are final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (1998).

6.  New and material evidence has not been submitted to 
reopen the claims for entitlement to service connection for 
personality disorder or post-traumatic stress disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The appellant claims that he had a head injury in service 
during a bar room brawl, for which he currently has 
residuals.  He claims that he had back pain in service, which 
is related to his current back problems.  The appellant has 
stated that he had hypertension in service, as well as a 
psychiatric disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for arthritis or hypertension may be granted if manifest to a 
compensable degree within one year of separation from 
service.  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  With a 
"chronic disease," such as arthritis and hypertension, 
service connection is warranted when the disease is 
manifested to a compensable degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (1998).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that residuals of a head 
injury, low back disorder, hypertension, or a psychiatric 
disorder arose under combat situation.  Thus, entitlement to 
application of 38 U.S.C.A. § 1154(b) is not warranted.

Service medical records reveal that in April 1972, clinical 
evaluation of the head, face, neck, and scalp; heart; and 
spine and other musculoskeletal system was normal.  
Psychiatric evaluation was normal.  The appellant's blood 
pressure was 114/84 (diastolic/systolic).  In a report of 
medical history completed by the appellant at that time, he 
stated "no" to ever having or having now head injury, high 
or low blood pressure, recurrent back pain, depression or 
excessive worry, or nervous trouble of any sort.  In February 
1973, the appellant reported pain in his back and testicles 
and that the pain was getting worse.  A urinalysis was done, 
and it came back negative.  The following day, the appellant 
stated that the pain was diminishing.  In July 1973, the 
appellant was diagnosed with functional abdominal pain and 
functional bowel syndrome.  In August 1973, the appellant 
complained of insomnia and problems breathing.  The examiner 
noted that the appellant had been aboard the ship for three 
weeks and was having problems adjusting to shipboard life.

In October 1974, the appellant complained of throbbing pain 
on the left side under the left shoulder-blade region.  Upon 
examination, the examiner noted that the appellant had pain 
in the left shoulder region even when bending to touch toes.  
The impression was muscle strain.  In February 1975, the 
appellant underwent a medical examination for drug abuse.  
The examiner stated that the appellant was not a polydrug 
abuser and that there was no evidence of psychosis or 
physiological withdrawal symptoms.

In April 1975, the appellant's blood pressure was 120/86.  In 
August 1976, clinical evaluation of the head, face, neck, and 
scalp; heart; and spine and other musculoskeletal system was 
normal.  Psychiatric evaluation was normal.  His blood 
pressure at that time was 120/88.  In a report of medical 
history completed by the appellant at that time, he stated 
"no" to ever having or having now head injury, high or low 
blood pressure, recurrent back pain, depression or excessive 
worry, or nervous trouble of any sort.

In January 1977, his blood pressure was 124/72.  In March 
1977, clinical evaluation of the head, face, neck, and scalp; 
heart; and spine and other musculoskeletal system was normal.  
Psychiatric evaluation was normal.  His blood pressure at 
that time was 120/84.  In a report of medical history 
completed by the appellant at that time, he stated "no" to 
ever having or having now head injury and recurrent back 
pain, "I don't know" to ever having or having now high or 
low blood pressure, and "yes" to ever having or having now 
depression or excessive worry and nervous trouble of any 
sort.  The appellant noted that he was unable to stay in 
school because of nervous conditions.  He stated "yes" to 
whether he had been treated for a mental condition and noted 
that he was being treated by a neuropsychiatrist and that 
treatment had been going on for two weeks.

In January 1978, the appellant's blood pressure was 102/68 
and 110/76.  In February 1979, July 1979, and November 1979, 
his blood pressure was 120/86, 116/90, and 160/114 
respectively.

In October 1979, the appellant was seen for personal 
problems.  The psychiatric social worker noted that the 
appellant had been seen about two years ago and had been 
diagnosed as clinically depressed.  The social worker stated 
that the appellant was presently seeking help to deal with 
situational stress and noted that the appellant would be 
evaluated and followed.  In November 1979, it was noted that 
the appellant was being seen for situational stress.  His 
blood pressure in a separate November 1979 treatment report 
was 160/114.  In December 1979, the appellant underwent a 
psychiatric evaluation.  It was noted that the appellant had 
been referred for a summary court martial for repeated 
violations of minor unauthorized absences and that the 
appellant would not accept responsibility for his actions and 
would attempt to transfer his responsibility to others.  The 
psychiatrist stated the following, in part:

It should be noted that our clinic became 
involved with [the appellant] on 14 Mar 
77 when he was referred by a medical 
officer from the Naval Air Station, 
Marietta, GA.  Mental status examination 
revealed the patient to be cooperative 
and maintaining appropriate eye contact 
throughout the period.  His affect and 
mood were appropriate and he gave no 
indication of any memory impairment.  His 
thought content and sentenance were well 
within normal limits.  At this time it 
was evidence that [the appellant] was not 
psychotic, could clearly distinguish 
between right from wrong with no 
impairment in his thought processes.  
However, it did become evident within the 
context of the examination, that the 
appellant did exhibit a personality 
disorder.

In June 1980, the appellant reported that he had felt run 
down off and on for all of his life.  In October 1980, 
clinical evaluation of the head, face, neck, and scalp; 
heart; and spine and other musculoskeletal system was normal.  
Psychiatric evaluation was normal.  His blood pressure at 
that time was 130/84.  In a report of medical history 
completed by the appellant at that time, he stated "no" to 
ever having or having now head injury, high or low blood 
pressure, and recurrent back pain and "yes" to ever having 
or having now depression or excessive worry and nervous 
trouble of any sort.

It must be noted that the service medical records reveal that 
the appellant complained numerous times of having stomach 
discomfort.  He was diagnosed with functional abdominal pain 
and functional bowel syndrome.

The appellant underwent a VA psychiatric evaluation in April 
1981.  The VA examiner stated that the appellant had multiple 
somatic complaints with particular reference to his abdomen 
and noted that the appellant had a long history of the 
inability to get along and the inability to fit into the 
military or civilian life.  The VA examiner stated that the 
appellant's associative process was entirely normal and that 
there was no delusional or hallucinatory elements.  The mood 
was normal, and sensorium was intact.  The VA examiner stated 
that the appellant was competent and that he found no 
disagreement with the military diagnosis of passive 
aggressive personality.

a.  Residuals of head injury

The appellant has stated that he had a head injury in 
service, but noted that he also had a head injury prior to 
service.  Specifically, the appellant stated that he was 
injured during an altercation and suffered a blow to the head 
resulting in a concussion, which occurred in 1972 or 1973.  
Although the appellant is competent to report a head injury 
in service, he is not competent to report that he sustained a 
concussion.  The appellant has stated that the head injury 
occurred in 1972 or 1973, however, clinical evaluations of 
the appellant's head in August 1976, March 1977, and October 
1980 were normal.  In reports of medical history that the 
appellant completed after 1973, he stated "no" to ever 
having or having now a head injury.  Regardless, as stated 
previously, the appellant is competent to report that he 
received a blow to the head.

In a November 1991 private medical record, it was noted that 
the appellant had two episodes of unconsciousness, one which 
was prior to 10 years old.  The appellant reported that after 
he was 10, he began having seizures.  The diagnosis was rule 
out seizure disorder.  

In December 1991, the appellant underwent an examination.  
Dr. William S. Bikoff stated that the appellant reported 
memory loss and possible seizures and that the appellant 
reported numerous head injuries, including one from a bar 
room brawl while in service.  The appellant stated that he 
developed seizures after the incident when he was a child and 
that the seizures had continued.  Dr. Bikoff stated that 
although the appellant "may have" a seizure disorder, he 
doubted this and instead, suspected a "strong psychogenic 
overlay."  An EEG done at that time was normal for waking 
and sleeping.  At a January 1992 private psychological 
evaluation, the appellant reported that at age 8, his father 
accidentally ran over his head with an automobile and that he 
had been in numerous bar room fights and other situations 
where he was knocked unconscious.  Dr. R. T. Shepherd stated 
that despite the appellant's report of a head injury when he 
was a small child and numerous head injuries since that time 
that he/she was unable to find any evidence of organic brain 
syndrome.  

The Board does not find that the appellant's claim for 
service connection for residuals of a head injury is well 
grounded.  See Caluza, supra.  The appellant has not brought 
forth evidence of current disability related to the inservice 
head injury.  In the December 1991 examination, Dr. Bikoff 
stated that the appellant "may have" a seizure disorder, 
but then he stated that he doubted this and instead, 
suspected a "strong psychogenic overlay."  The Board does 
not find that the diagnosis of "may have" a seizure 
disorder to be an actual diagnosis of a seizure disorder 
particularly when Dr. Bikoff contradicted himself and stated 
that he doubted such diagnosis.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992) (may or may not language is too 
speculative and would not "justify a belief by a fair and 
impartial individual that the claim is well grounded.").  
Other than Dr. Bikoff's statement, there is no diagnosis of a 
seizure disorder in the claims file nor a current diagnosis 
which has been related to the inservice head injury.  Even if 
the Board accepted Dr. Bikoff's diagnosis as that of a 
seizure disorder, the appellant has not submitted any 
competent evidence of a nexus between an inservice disease or 
injury and a seizure disorder.  Thus, the appellant's claim 
fails as there is no competent medical evidence that he has 
residuals of a head injury.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) has 
stated that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held that 
"[i]n the absence of proof of a present disability[,] there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau, 2 Vet. App. at 143-44.  Because 
the appellant has not submitted any evidence of a current 
disability of residuals of a head injury, the Board must deny 
it as not well grounded.  Id.; see also Caluza, 7 Vet. App. 
at 505.

Although the appellant has stated that he currently suffers 
from residuals of a head injury, it has not been shown that 
he possesses the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu, 4 Vet. App. at 494.  Further, assuming that the 
appellant is claiming that there is a current disability of 
residuals of a head injury, he is a layman and his opinion is 
not competent.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  The appellant's own, unsupported opinion does not 
give rise to a well-grounded claim.  Id.

Lastly, since the claim is not otherwise well grounded, there 
is no need to address that the alleged head injury was a 
result of a bar room fight.  Specifically, service connection 
is precluded for an injury that was not incurred in the line 
of duty or was the result of willful misconduct.  38 U.S.C.A. 
§ 1110, 1131 (West 1991).

b.  Low back disorder

The appellant has alleged that he had back pain in service.  
The appellant has not alleged that he had a back injury in 
service.  He is competent to allege back pain in service.  
The appellant has brought forth competent evidence of current 
diagnoses of spinal stenosis at L3-L4 and low back pain.  
However, the appellant's claim for service connection for low 
back disorder, to include spinal stenosis at L3-L4 and low 
back pain is not well grounded.  See Caluza, supra.  
Specifically, the appellant has not brought forth competent 
evidence of a nexus between the current diagnosis of spinal 
stenosis at L3-L4 and low back pain and service.  In fact, 
there is evidence to the contrary.  In a December 1991 
private medical record, it was noted that the appellant had a 
history of a job-related back injury in 1986 and had 
complaints of low back pain.  In an August 1992 private 
medical record, the appellant reported history of back pain 
after a fall in 1986 with continued pain.  In a March 1994 
private medical record, the appellant reported history of 
chronic back pain for about 10 years.  The examiner noted 
that the appellant had had a history of work-related 
injuries.  This establishes that the appellant's current back 
complaints are related to post-service events.

The only nexus evidence is the appellant's contention that 
the current diagnoses of spinal stenosis at L3-L4 and low 
back pain are related to service.  Regardless of such, the 
appellant has not been shown that he possesses the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
causation or diagnosis.  See Espiritu, 4 Vet. App. at 494; 
see also Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en 
banc) ("[w]here the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is ordinarily required to fulfill the well-grounded 
claim requirement of section 5107(a)").  The appellant has 
failed to submit competent medical evidence of a nexus 
between the current diagnoses of spinal stenosis at L3-L4 and 
low back pain and a disease or injury in service, and thus 
the claim for service connection for low back disorder, to 
include spinal stenosis at L3-L4 and low back pain, is not 
well grounded.  See Caluza, supra.

c.  Hypertension

The appellant's claim for service connection for hypertension 
is not well grounded.  See Caluza, supra.  The Board is aware 
that the appellant had two blood pressure readings in service 
with diastolic readings of 90 and 115, however, a diagnosis 
of hypertension was not entered nor did the appellant's blood 
pressure readings in service comply with 38 C.F.R. Part 4, 
Diagnostic Code 7101, Note (1) (1998).  Additionally, the 
appellant's systolic blood pressure readings in service were 
predominantly less than 90 mm.  See 38 C.F.R. Part 4, 
Diagnostic Code 7101, Note 1.  Finally, the appellant has not 
brought forth evidence that hypertension was manifest to a 
compensable degree within one year following service.  The 
first diagnosis of hypertension shown in the claims file is 
November 1992, many years following the appellant's service.  
Finally, the appellant has not brought forth competent 
evidence of a nexus between the diagnosis of hypertension and 
service.  See Caluza, supra.

The only nexus evidence is the appellant's statements that he 
was treated for hypertension in service, which is related to 
his current diagnosis of hypertension.  However, it has not 
been shown that he possesses the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical causation or diagnosis.  
See Espiritu, 4 Vet. App. at 494; see also Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995) (en banc) ("[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded claim requirement of 
section 5107(a)").  Additionally, when the appellant filed a 
claim for service connection following his separation, he did 
not include a claim for service connection for hypertension.  
The first time he raised a claim for service connection for 
hypertension was in April 1993.  His silence, when otherwise 
speaking, constitutes negative evidence.  

Thus, the appellant has failed to submit competent medical 
evidence that hypertension was manifested within one year 
following service, nor has he brought forth competent 
evidence of a nexus between the current diagnosis of 
hypertension and service.  Thus, the claim for service 
connection for hypertension is not well grounded.  See 
Caluza, supra.

d.  Psychiatric disorder, to include dysthymia,
depression, and major depression

The Board notes that service connection for passive 
aggressive personality disorder was previously denied by the 
RO in an April 1981 rating decision because such was a 
constitutional or developmental abnormality for which service 
connection could not be granted.  The appellant appealed the 
decision, but did not perfect an appeal, and the decision 
became final.  Service connection for post-traumatic stress 
disorder was previously denied by the RO in a December 1981 
rating decision because the appellant had not brought forth 
evidence of a current diagnosis of post-traumatic stress 
disorder.  He did not appeal the decision, and it became 
final.

The appellant has brought forth evidence of current diagnoses 
of dysthymia and depression, which the Board does not find to 
have any similarity with the appellant's previously denied 
claims for service connection for personality disorder, see 
Beno v. Principi, 3 Vet. App. 439, 441 (1992), and post-
traumatic stress disorder.  The appellant has not brought 
forth any new and material as to a claim for service 
connection for a personality disorder or post-traumatic 
stress disorder.  The additional diagnoses of dysthymia and 
depression cannot be considered as having been previously 
denied and must be adjudicated as new claims for service 
connection.  

The appellant's claim for service connection for a 
psychiatric disorder, to include dysthymia and depression, is 
not well grounded.  In October 1979, the psychiatric social 
worker noted that the appellant had been seen at the mental 
health clinic about two years ago and was clinically 
depressed.  The appellant underwent a psychiatric evaluation 
in December 1979 and was diagnosed with a personality 
disorder, specifically passive-aggressive behavior.  The 
appellant underwent a VA examination in March 1981, and the 
VA examiner stated that he did not find any disagreement with 
the military diagnosis and entered a diagnosis of passive 
aggressive personality. 

The appellant is competent to report depressed feelings in 
service, which are substantiated in the service medical 
records.  However, although the appellant has current 
diagnoses of dysthymia and depression, he has not brought 
forth competent evidence of a nexus between the current 
diagnoses and service.  See Caluza, supra. Additionally, the 
appellant has not brought forth evidence of a chronic 
psychiatric disorder, other than a personality disorder, in 
service or a psychosis within one year following service.

The only nexus evidence are the appellant's own statements 
that his depression began in service.  Regardless, it has not 
been shown that he possesses the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical causation or diagnosis.  
See Espiritu, 4 Vet. App. at 494; see also Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995) (en banc) ("[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded claim requirement of 
section 5107(a)").  Therefore, the appellant has failed to 
submit competent medical evidence of a nexus between 
dysthymia and depression and a disease or injury in service, 
and the claim is not well grounded.  See Caluza, supra.

e.  General duty

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in October 1997.  In this respect, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim.

Although the RO did not specifically state that it denied the 
appellant's service connection claims on the basis that they 
were not well grounded, the Board concludes that this was 
harmless.  See Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995) (en banc) (disallowance of a claim as not well 
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).

The Board acknowledges that it has decided the present appeal 
as to the issues of service connection for residuals of a 
head injury; low back disability, to include spinal stenosis 
at L3-L4 and low back pain; hypertension; and a psychiatric 
disorder, to include dysthymia and depression on a different 
legal basis than the RO did.  When the Board, in a decision, 
addresses a question that has not been addressed by the RO, 
it must be considered whether the claimant has been given 
adequate notice and opportunity to respond and, if not, 
whether the claimant will be prejudiced thereby.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  However, the Board 
concludes that the appellant has not been prejudiced by this 
decision.  It has considered the same law and regulations and 
merely concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim 
under the standards set forth in Caluza, supra.  The result 
is the same.

II.  New and material

In an April 1981 rating decision, the RO denied service 
connection for a personality disorder, stating that such was 
a constitutional or developmental abnormality for which 
service connection may not be granted.  The evidence before 
the RO at that time were service medical records and a March 
1981 VA examination report.  In a December 1981 rating 
decision, the RO denied service connection for post-traumatic 
stress disorder, stating that a diagnosis of post-traumatic 
stress disorder had not been shown.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1998).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the April 1981 and December 1981 rating decisions.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

a.  Personality disorder

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The reasons for this 
determination are explained below.

As stated above, service connection for a personality 
disorder was previously denied on the basis that there was no 
legal merit to the claim.  Service connection, generally, may 
not be granted for a personality disorder.  See 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (1998); Beno v. Principi, 3 Vet. App. 
439, 441 (1995).  Since that April 1981 determination, the 
appellant has submitted additional evidence to the effect 
that he has a personality disorder.  The fact that the 
appellant has a personality disorder has not been in doubt.  
At the time of the prior decision, there was ample evidence 
that he had a personality disorder.  Evidence that tends to 
confirm previously known fact is cumulative.  Regardless, a 
personality disorder remains a condition for which service 
connection may not be established and there remains no legal 
merit to the issue.  See id.

Therefore, the Board need not reach the determination of 
whether the appellant has submitted evidence of a well-
grounded claim for service connection for personality 
disorder nor whether VA has fulfilled its duty to assist.  
See Winters, 12 Vet. App. at 206.

b.  Post-traumatic stress disorder

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The reasons for this 
determination are explained below.

Service connection was previously denied for post-traumatic 
stress disorder, in part, because the appellant did no have 
competent evidence of post-traumatic stress disorder.  Since 
that determination, he has presented no competent evidence of 
a diagnosis of post-traumatic stress disorder.  He has 
presented no new facts and no new factual basis for 
considering the claim.  There is no new and material evidence 
and, in fact, the claim does not give rise to a valid 
petition to reopen.  Rather, this is no more than a duplicate 
claim, and the Board either does not have jurisdiction at all 
or, in the alternative, there is no new and material evidence 
to reopen the claim.  See 38 C.F.R. § 3.156(a).

The Board notes that the appellant submitted a letter that 
implied that he has in service stressors relating to 
punishment-what he terms as verbal abuse.  The Board again 
notes that there is no competent evidence relating any 
psychiatric disorder to service, and there is no competent 
evidence of a diagnosis of post-traumatic stress disorder.  
Regardless, it is unlikely that service connection could be 
granted for post-traumatic stress disorder when the alleged 
stressor consists of punishment which followed as a result of 
his own willful misconduct.  The Board can find no law or 
regulation that treats a claim for post-traumatic stress 
disorder differently than a claim for service connection for 
any other condition.  This disorder may not arise out of 
actions not in line of duty or the result of willful 
misconduct. 

Therefore, the Board need not reach the determination of 
whether the appellant has submitted evidence of a well-
grounded claim for service connection for post-traumatic 
stress disorder nor whether VA has fulfilled its duty to 
assist.  See Winters, 12 Vet. App. at 206.

c.  General duty

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the statement of 
the case in February 1994, which provided the law and 
regulations pertaining to new and material evidence.  In this 
respect, it is not shown that the appellant has put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could reopen his claim on the 
basis of new and material evidence, notwithstanding the fact 
that he has been provided opportunities to do the same.  
Thus, no additional development action is warranted.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).



ORDER

Service connection for residuals of a head injury; low back 
disability, to include spinal stenosis at L3-L4 and low back 
pain; hypertension; and a psychiatric disorder, to include 
dysthymia, depression, and major depression, is denied.  The 
petition to reopen the claims for service connection for 
personality disorder and post-traumatic stress disorder is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

